Citation Nr: 0000041	
Decision Date: 01/03/00    Archive Date: 12/28/01

DOCKET NO.  97-13 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the appellant has basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1992 to 
October 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 determination of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida, denying the appellant educational 
assistance benefits under the Montgomery GI Bill (Chapter 
30).



FINDINGS OF FACT

1.  The appellant served on active duty from March 1992 to 
October 1993.  

2.  The appellant did not serve on active duty continuously 
for three years after June 30, 1985, nor was she discharged 
or released from active duty after June 30, 1985, because of 
a service-connected disability, a preexisting medical 
condition not characterized as a disability, for hardship, 
for convenience of the Government after completing 30 months 
of a three-year enlistment, involuntarily for convenience of 
the Government as a result of a reduction in force, or for a 
physical or mental condition not characterized as a 
disability and not the result of her own willful misconduct.


CONCLUSION OF LAW

The criteria for basic service eligibility for entitlement to 
educational assistance under Chapter 30, Title 38, United 
States Code have not been met.  38 U.S.C.A. §§ 3011, 3018 
(West 1991); 38 C.F.R. §§ 3.6(b), 3.14(d), 21.7040, 21.7044, 
21.7045 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant essentially contends that her active duty 
service should make her eligible for educational assistance 
benefits under Chapter 30.  In this regard, she argues, in 
her October 1996 Application for Education Benefits, that she 
was discharged for convenience of the Government.  However, 
in her May 1997 substantive appeal the appellant contends 
that she was discharged from the Army because she could not 
meet the physical requirements.  


The appellant's Certificate of Release or Discharge from 
Active Duty (DD Form 214) indicates that she served on active 
duty from March 1992 to October 1993.  There was no prior 
active service.  The narrative reason for discharge was 
listed as non-retention on active duty and the appellant's 
service characterization was honorable.  Army Orders number 
291-00418 indicates that the appellant was separated under 
the provisions of chapter 16, paragraph 16-5B of Army 
Regulations 635-200.  This regulation provides for early 
separation upon the member's request and locally imposed bars 
to reenlistment.  

The legal criteria governing service eligibility requirements 
for Chapter 30 educational assistance are very specific and 
involve a determination of whether an individual has 
sufficient qualifying active duty service.  The service 
eligibility requirements for Chapter 30 educational 
assistance specify that, after June 30, 1985, an individual 
must either serve for at least three years of continuous 
active duty in the Armed Forces, in the event that the 
individual's initial obligated period of active duty is for 
at least three years, or must have been discharged following 
a shorter period of active service under one of the following 
reasons: (1) a service-connected disability; (2) a medical 
condition preexisting service and determined by VA not to be 
service connected; (3) hardship as defined by 10 U.S.C. § 
1173; (4) a physical or mental disorder not characterized as 
a disability and not the result of the veteran's own willful 
misconduct but interfering with his/her performance of duty; 
(5) the convenience of the Government; (6) as a result of a 
reduction in force.  38 U.S.C.A. § 3011(a)(1)(A); 38 C.F.R. 
21.7042 (1999).

Army Orders number 291-00418 indicates that the appellant was 
separated early upon her own request.  Therefore, her 
discharge was not under any of the above stated reasons.  The 
appellant was not discharged at the convenience of the 
government as she stated in her October 1996 Application for 
Education Benefits.  She was not discharged because she could 
not meet the physical requirements as she contended in her 
May 1997 substantive appeal.  Thus, she does not meet the 
service eligibility requirements for Chapter 30 educational 
assistance.  


The Board acknowledges the arguments advanced by the 
appellant; however, the legal criteria governing service 
eligibility requirements for Chapter 30 educational 
assistance are clear and specific.  The Board is not free to 
deviate from the law as passed by the Congress.  Based on the 
foregoing, the Board finds that there is simply no legal 
basis to find the appellant eligible for educational 
assistance benefits under Chapter 30.  As the disposition of 
this claim is based on the law, and not on the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Eligibility for Chapter 30 educational assistance benefits is 
denied.




		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

 

